Title: To James Madison from John Goddard, 3 November 1803 (Abstract)
From: Goddard, John
To: Madison, James


3 November 1803, Portsmouth. “From a concurrence of unforeseen events it has become very inconvenient for me to attend to the duties of a Commissioner of Bankruptcy.” “Esteeming it an honor to fill any office under the present Administration,” resigns regretfully. Asks JM to notify the president and to inform Goddard whether he should return his commission.
 

   
   RC (DNA: RG 59, LRD). 1 p.; docketed by Jefferson.



   
   Republican John Goddard (1756–1829), described by William Plumer as “a man of handsome talents, good address, loquacious, & jesuitical,” was a prominent Portsmouth merchant and physician who served several terms in the New Hampshire legislature. He opposed the War of 1812 and cast his electoral vote against JM in the 1812 election (Boston Columbian Centinel, 23 Dec. 1829; Lynn Warren Turner, The Ninth State: New Hampshire’s Formative Years [Chapel Hill, N.C., 1983], pp. 150, 153, 182, 200, 276–77).


